Citation Nr: 1105390	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  09-08 906	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to service connection for left ear hearing loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty for training 
from February 1968 to May 1968 and on active duty from May 1968 
to July 1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2008 rating decision by the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  The United States Court of Appeals for Veterans 
Claims (hereinafter "the Court"), in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), held that the VCAA notice requirements 
applied to all elements of a claim.  The Veteran was notified of 
the VCAA duties to assist and of the information and evidence 
necessary to substantiate his claim by correspondence dated in 
September 2008.  

The VCAA duty to assist requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a claim and in claims for disability compensation 
requires that VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  See 38 C.F.R. 
§ 3.159 (2010).  A medical examination or medical opinion is 
deemed to be necessary if the record does not contain sufficient 
competent medical evidence to decide the claim, but includes 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability, 
establishes that the veteran suffered an event, injury, or 
disease in service, or has a disease or symptoms of a disease 
manifest during an applicable presumptive period, and indicates 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  
The Court has held the types of evidence that "indicate" that a 
current disability "may be associated" with military service 
include credible evidence of continuity and symptomatology such 
as pain or other symptoms capable of lay observation.  See 
McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In this case, the Veteran contends that he has a left ear hearing 
loss as a result of noise exposure during active service.  In its 
November 2008 rating decision the RO established service 
connection for right ear hearing loss, but denied service 
connection for left ear hearing loss because the evidence of 
record did not demonstrate a left ear hearing loss for VA 
compensation purposes.  The evidence includes a July 2008 private 
audiology report noting puretone averages in the left ear of 20 
decibels; however, there is no indication the Veteran has been 
provided a VA examination to assist him in substantiating his 
claim.  It is also significant to note that the private 
audiologist noted the Veteran had not been exposed to any 
significant amount of noise while working outside in 
construction, but that a June  1997 private medical report 
includes evidence of other possible noise exposure including lawn 
mower use, trimmer use, and hunting.  As this matter has not been 
addressed by VA examination, the Board finds additional 
development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA audiology examination for an opinion as 
to whether there is at least a 50 percent 
probability or greater (at least as likely 
as not) that he has a current left ear 
hearing loss disorder as a result of active 
service.  The examiner should solicit a 
complete history of the Veteran's service 
and post-service noise exposure and should 
address the extent to which, if any, his 
left ear hearing loss may have been 
incurred or permanently aggravated as a 
result of his service-connected right ear 
hearing loss or tinnitus.

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report.  

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete rationale 
for all opinions expressed, should be set 
forth in the examination report.

2.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with appropriate consideration of all the 
evidence of record.  If any benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
should be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


